Case 5:19-cv-01054-G Document 1-1 Filed 11/15/19 Page 1 of 4

IN THE DISTRICT COURT OF OKLA

UC OMDIEY
UNTINF

STATE OF OKLAHOMA OMA CO
KATHRYN HARRIS, a OCT ~8 219
RICK
Plaintiff, 48 COURT ARREN
a,
Vv.

Case No. CJ-2019-

CAPITAL DISTRIBUTING, CJ- 2019-5 676

LLC,

 

Defendant.

PETITION
COMES NOW THE PLAINTIFF, and for her cause of action herein

alleges and states as follows:
1. Plaintiff is Kathryn Harris, an adult resident of Oklahoma County.
2. Defendant is Capital Distributing, LLC, a foreign limited liability
company conducting business in Oklahoma County.
CLAIMS AND VENUE
8. Plaintiffs causes of action are for Defendant's violations of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”),
Promissory Estoppel, Breach of Contract, and Fraud.
4. All of the acts described herein occurred in Oklahoma County, and
Defendant can be served in Oklahoma County.
TAT ACT.
5. Plaintiff was formerly employed by Defendant from May 2017 until July
31, 2019.
6. Plaintiff was provided coverage under a group health plan by virtue of

EXHIBIT

:
10.

11.

12.

13.

14,

Case 5:19-cv-01054-G Document 1-1 Filed 11/15/19 Page 2 of 4

her employment with Defendant that continued from December 1, 2017,
until May 25, 2019.

After May 25, 2019, while still employed by Defendant, Plaintiff believed
her insurance was still active.

Despite Plaintiff's insurance being cancelled, Plaintiff communicated
with Defendant regularly thereafter, including with Ted Saxton, which
is Defendant’s Human Resources personnel.

Saxton informed Plaintiff to continue to issue cashier’s checks to
Defendant for her insurance as it is active, including a text message on
June 11, 2019, which requested payment of $364.68 for continued
coverage. Plaintiff submitted this payment and it was deposited by
Defendant.

In July 2019, Plaintiffs medical providers contacted Plaintiff informing
her that her insurance was cancelled effective May 25, 2019.

Plaintiff contacted Defendant to inquire about the representations
Defendant made to her along with concerns about COBRA coverage.
Defendant refused to communicate with Plaintiff about the continuation
of coverage.

Defendant issued a COBRA notice on August 1, 2019, which stated that
Plaintiffs insurance was active until July 31, 2019. Plaintiff contacted
the health insurance provider, which informed Plaintiff that Defendant
completed a form requesting cancellation of Plaintiffs coverage for May
25, 2019.

Plaintiff has incurred medical bills from May 25, 2019, until July 31,
15.

16.

17.

18.

Case 5:19-cv-01054-G Document 1-1 Filed 11/15/19 Page 3 of 4

2019.
Additionally, upon the cancellation of Plaintiff's insurance, Plaintiff had
to forego necessary medical treatment due to Defendant’s cancellation of
her medical insurance.
At the time Defendant informed Plaintiff to keep making payments to
Defendant for continued health insurance, Defendant knew it had
cancelled Plaintiffs insurance and only had the intention of taking
Plaintiffs money.
Plaintiff relied upon Defendant's representation and continued medical
treatment and incurred additional medical bills.
Because the actions of Defendant were willful, malicious, or in reckless
disregard for Plaintiffs rights, Plaintiff is entitled to an award of
punitive damages.

PRAYER

The actual damages under Plaintiffs claims exceeds Ten Thousand

Dollars ($10,000.00).

WHEREFORE, Plaintiff prays that this Court enter judgment in favor

of the Plaintiff and against the Defendant and assess an award of actual,

compensatory, and punitive damages together with pre- and post-judgment

interest, costs, attorneys’ fees, and such other relief as this Court may deem

equitable and appropriate.
RESPECTFULLY SUBMITTED THIS 7TH DAY OF OCTOBER 2019.
Case 5:19-cv-01054-G Document 1-1 Filed 11/15/19 Page 4 of 4
‘ .

AE

lby Addigon, OBA #32718

Leah M. Roper, 32107
LAIRD HAMMONS LAIRD, PLLC
1332 SW 89th Street

Oklahoma City, OK 73159
Telephone: 405.703.4567
Facsimile: 405.703.4067
E-mail:- col w.com
leah@lhllaw.com

ATTORNEYS FOR PLAINTIFF

ATTORNEY LIEN CLAIMED
